Citation Nr: 1720105	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric condition to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric condition, to include PTSD.

3.  Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:  Oliver O. Jahizi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and B.C.

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 22, 1972 to October 30, 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and St. Paul, Minnesota, which denied service connection for PTSD and nonservice-connected pension benefits, respectively.

The issues were previously remanded by the Board in February 2017 for additional development.  The issues have since returned to the Board.

The appellant testified before the Board at a March 2017 videohearing.  A transcript of the hearing is of record.  

As will be discussed below, the claim for service connection for an acquired psychiatric disorder is reopened and remanded to the AOJ for further development.


FINDINGS OF FACT

1.  In November 2006, the RO denied the claim for service connection for an acquired psychiatric condition.  The appellant was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the November 2006 RO rating decision,  when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric condition.

3.  The appellant did not serve during a period of war for 90 days or more and was not separated from service due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for an acquired psychiatric condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for a psychiatric condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for basic eligibility for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the issue of entitlement to nonservice-connected pension, the VA General Counsel has interpreted that the notice and duty to assist provisions are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the nonservice-connected pension question is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Claim to reopen
  
Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The appellant's claim of entitlement to service connection for a psychiatric condition was denied by the Board in a February 2000 decision.  

The appellant filed a claim to reopen which was denied in a February 2006 RO rating decision.  Thereafter, the appellant submitted additional treatment records.  In a November 2006 RO rating decision, the claim was reopened and denied.  The appellant filed a notice of disagreement, a statement of the case was issued in September 2007 but the appeal was not perfected in a timely matter.  As such, the decision became final and the appellant was notified of such.  

The current appeal arises from the appellant's May 2008 claim to re-open which was denied in a February 2009 RO rating decision.  Pertinent evidence submitted since the November 2006 RO rating decision includes September 2008 and March 2009 correspondence from a VA psychiatrist, a March 2009 VA treatment record, a September 2010 letter from a VA psychologist, and August 2013 and January 2016 private evaluations which indicate a positive relationship between the appellant's acquired psychiatric condition and service.  The VA physician statement, VA psychologist statement, VA treatment record, and private psychiatric evaluations are all new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the appellant's acquired psychiatric condition and service.  

Consequently, the claim of entitlement to service connection for a psychiatric condition is reopened.

Pension eligibility

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes and relative to the appellant's claim is the Vietnam era for the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  See 38 C.F.R. § 3.2(f). 

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a).

The threshold issue to initially address in a pension case is whether a veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

In this case, the appellant's DD-214 and his service personnel records reveal that he had a period of ACDUTRA from August 22, 1972 to October 30, 1972.  The appellant was given a general discharge by reasons of unsuitability due to a defective attitude.  He does not have any other recognized period of active service and this period of service totaled less than 90 days.  

At the March 2017 Board hearing, the appellant testified that he would have met the basic eligibility requirement, that is, served greater than a period of 90 days if he had not been subject to in-service abuse which resulted in PTSD.  He made no assertion that he served more than 90 days.  

Here, as noted, the appellant was not discharged from service during a period of war with a disability adjudicated as service-connected.  There is no evidence that he was discharged due to disability.  As noted, the Board is bound by the service department's determination for the reason of the appellant's separation from the military and is not at liberty to change such determination.  Service department determinations as to a veteran's service are binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award nonservice-connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has been received to reopen a service connection claim for a psychiatric condition to include PTSD, to this extent, the appeal is granted.

Entitlement to non-service connected pension is denied.


REMAND

Further development is required prior to the adjudication of the appellant's claim of entitlement to service connection for psychiatric conditions, to include PTSD.  

As an initial matter, the appellant testified during his Board hearing that he received Social Security Administration (SSA) benefits for a psychiatric condition.  As the SSA records are pertinent to the issue on appeal, the claim must be remanded for further development.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, it appears that there are outstanding VA treatment records that have not been associated with the claims file.  Such should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records to include those from the Greater Los Angeles Healthcare System, Long Beach VAMC and West LA VAMC, including records identified as "electronically viewed" in the November 2016 supplemental statement of the case (SSOC).  In particular, it appears that Long Beach VA records dated in March 2000 and complete West LA VA records dated from 2008 to the present should be obtained.

2.  Obtain social security administration (SSA) records.  Any negative responses must be documented. 
3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issue on appeal readjudicated.  If the benefits sought on appeal remain denied, then the appellant and his attorney should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


